—In a matrimonial action in which the *594parties were divorced by a judgment dated June 20, 1994, the defendant former wife appeals from an order of the Supreme Court, Kings County (Rigler, J.), dated October 11, 1995, which denied her motion, inter alia, to vacate so much of the judgment of divorce as incorporated by reference a stipulation of settlement dated March 3, 1994.
Ordered that the order is affirmed, with costs.
The defendant former wife seeks to vacate on the ground of fraud so much of the judgment of divorce as incorporated by reference a stipulation of settlement previously executed by the parties. Because the former wife’s allegations of fraud relate to the underlying transaction rather than the procurement of the judgment itself, the former wife’s motion was properly denied (see, Cofresi v Cofresi, 198 AD2d 321; Altman v Altman, 150 AD2d 304). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.